      Case 2:12-cr-00324-JAM Document 135 Filed 08/17/21 Page 1 of 2


1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT

8                       EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,             No.   2:12-cr-00324-JAM-1
11             Plaintiff,
12        v.                               ORDER OF RELEASE
13   PHILLIP DALE SELFA,
14             Defendant.
15

16       On August 6, 2021, the Court granted Defendant’s renewed

17   motion for compassionate release.       See Order, ECF No. 134.       In

18   that Order, the Court stated: “the Government has until August

19   13, 2021, to file a request for any additional conditions of

20   release it would like the Court to consider imposing.”            Id. at 2.

21   The Government did not file any request.        Accordingly, the Court

22   orders Defendant be released pursuant to the below listed

23   conditions of release.

24                           I.   CONDITIONS OF RELEASE

25       1.     Prior to release from custody, the defendant shall

26              complete a fourteen-day quarantine within the Bureau of

27              Prisons.

28       2.     The defendant shall be released from the custody
      Case 2:12-cr-00324-JAM Document 135 Filed 08/17/21 Page 2 of 2


1              following completion of the fourteen-day period of

2              quarantine if he has not displayed any symptoms of, or

3              tested positive for, COVID-19 during this quarantine

4              period.

5        3.    The Court shall retain jurisdiction during the

6              defendant’s quarantine period.        If the defendant tests

7              positive for COVID-19 during the quarantine period, the

8              government may notify the Court of the defendant’s

9              positive test and seek an extension of the defendant’s

10             release date until such time as the Bureau of Prisons

11             clears the defendant from quarantine.

12       4.    The Judgment entered on March 2, 2016 remains in

13             effect.    See Judgment, ECF No. 85.       Per the terms of

14             the Judgment, the defendant shall report to the

15             probation office in the district to which the defendant

16             is released within 72 hours of release from the custody

17             of the Bureau of Prison to begin serving his 36-month

18             term of supervised release.

19

20       IT IS SO ORDERED.
21   Dated: August 17, 2021

22

23

24

25

26
27

28
